DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/500,840, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The following claims/claimed elements have no support in the prior-filed application:
Claim 4: The plurality of wing members extending radially from a center thereof
Claim 5: The star shaped protrusion comprising a horn member at a center…
Claim 6: The star-shaped protrusion comprises a wedge member
Claim 7: The at least one protrusion is cone-shaped
Claim 9: the diamond shaped protrusion comprises a lingual facing pointed edge
Claim 11: The irritating means comprises at least one hole… having a plurality of jagged edges
Claims 14-16 and 25: The process for making the plastic aligner tray
As such these claims are not given the priority of the prior-filed application 62/500,840 and are instead given priority to the filing date of the present application, 04 November 2019.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” However, in an effort to promote compact prosecution the references cited in the international search report have been considered. Applicant is advised that 
The listing of references, [0006, lines 25-27], reference is made to a piece of NPL, in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3C element 302’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 [0002, line 11], “making plaster aligner trays” should read –making plastic aligner trays—
All instances of “Essix (R) material” first appearing in [0005, line 11], are assumed to read –Essix ® material— as seen in [0005, line 12]
All instances of “Invisalign (R) aligner” in paragraphs [0045-47] are assumed to read – Invisalign ® aligner—
Appropriate correction is required.
The use of the terms “Essix ®” and “Invisalign ®”, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  “and irritating means” should read –a/an irritating means—.
Claim 27 is objected to because of the following informalities:  “corrugated aligned material” should read –corrugated aligner material—.  
Claim 15 is objected to because of the following informalities:  the sentence does not end with a period. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 is drawn to the process of making the claimed invention further .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the aligner” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the plastic aligner" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite as it is not clear what applicant means by the phrase “a horn member…”. Clarification is required.

Claim 16 recites the limitation "the irritating means" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the lingual direction" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the aligner” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12-13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/0298916 A1) in view of Chisti et al. (US 2004/0209218 A1).
Regarding claim 1 Alvarez et al. (US 2013/0298916 A1) discloses an orthodontic device for anterior or lateral open bite treatment (abstract), comprising: a plastic aligner tray (11) having a labial-buccal side (12), a lingual side (13), and a socket shaped to engage a patient's teeth formed between the lingual side and the 5labial 
Alvarez fails to disclose the aligner tray is made of a flexible clear corrugated aligner material comprising a plurality of parallel corrugated sections joined to one another for providing flexibility when formed around a dental model.
Chisti et al. (figures 5A/B and 6) teaches a plastic aligner tray made of flexible clear corrugated material comprising a plurality of parallel corrugated section joined to one another for providing flexibility when formed around a dental model [0040-0042; 0074].
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez with the teachings of Chisti to provide a device with an improved means of securely placing on and removing from the teeth.
Regarding claim 2, Alvarez further discloses wherein the irritating means comprise at least one protrusion (20) formed on the lingual side of the plastic aligner facing the tongue [0046].
Regarding claims 12 and 13 Alvarez in view of Chisti discloses the device substantially as claimed. Chisti further discloses the corrugated aligner material comprises a plurality of longitudinal gaps separating adjacent pairs of the parallel corrugated  sections (see fig 6, 0027); wherein the plurality of longitudinal gaps in the flexible clear 

    PNG
    media_image1.png
    494
    736
    media_image1.png
    Greyscale

Figure 1 annotated figure 6 showing features of the corrugated material (US 2004/0209218 A1)
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez with the teachings of Chisti to provide a device with an improved means of removing from the teeth.
Regarding claim 26 Alvarez et al. discloses an orthodontic device for anterior or lateral open bite treatment (abstract), comprising: a plastic aligner tray (11) having a labial-buccal side (12), a lingual side (13), and a socket shaped to engage a patient's teeth formed between the lingual side and the 5labial side(the are between 13 and 12, see figure 1-3); and irritating means (20/21) for the patient's tongue for preventing the tongue from thrusting against the incisors causing intrusion, the irritating means formed in the aligner on the lingual side and facing the tongue [0046].
Alvarez fails to disclose the aligner tray is made of a flexible clear corrugated aligner material for providing flexibility when formed around a dental model.
Chisti et al. (figures 5A/B and 6) teaches a plastic aligner tray made of flexible clear corrugated material for providing flexibility when formed around a dental model [0040-0042; 0074].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez with the teachings of Chisti to provide a device with an improved means of securely placing on and removing from the teeth.
Regarding claim 27 and 28 Alvarez in view of Chisti discloses the device substantially as claimed. Chisti further discloses the corrugated aligner material has a plurality of longitudinal gaps separating a plurality of corrugations thereof (See fig 6, 0027); wherein the gaps are centered with respect to the plurality of corrugations (see annotated figure below).

    PNG
    media_image2.png
    494
    736
    media_image2.png
    Greyscale

Figure 2 annotated figure 6 showing features of the corrugated material (US 2004/0209218 A1)
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez with the teachings of Chisti to provide a device with an improved means of removing from the teeth.
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chisti et al. (US 2004/0209218 A1) further in view of Kalili (US 2011/0020761 A1).
Alvarez in view of Chisti disclose the invention substantially as claimed. Alvarez/Chisti fails to disclose an orthodontic appliance wherein the at least one protrusion is star-shaped; wherein the star shape protrusion comprises a plurality of wing members extending radially from a center thereof. 
Kalili discloses a raised surface (1906) that may be star-shaped (see figure 19A). The raised surface (1906) comprising a plurality of wing members extending radially from a center thereof (see annotated figure below).

    PNG
    media_image3.png
    375
    405
    media_image3.png
    Greyscale

Figure 3 showing wing members annotated figure 19A (US 20110020761 A1)
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chisti to provide a protrusion comprising a different shape known for use with aligners during open bite treatment.
Regarding claim 8, Alvarez in view of Chisti disclose the invention substantially as claimed. Alvarez/Chisti fails to disclose an orthodontic appliance wherein the at least one protrusion is diamond-shaped.
Kalili discloses several raised surfaces with different shapes (see figures 19A). The raised surfaces may be located on the lingual side of the aligner and can vary in size and shape [0012, lines 6-13].
.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chisti et al. (US 2004/0209218 A1) further in view of  Kalili (US 2011/0020761 A1) further in view of  Song (US 2010/0266976 A1).
Regarding claim 5, Alvarez/Chisti in view of Kalili discloses the invention substantially as claimed. Alvarez/Chisti/Kalili fails to disclose an orthodontic device wherein the star-shaped protrusion comprises a horn member at a center thereof extending substantially lingually towards the patient’s tongue; wherein the star-shaped protrusion comprises a wedge member on a labial surface of at least one of the plurality of wing members.
Song (figure 3) teaches a shape with several spikes to prevent tongue thrusting (abstract). Song further discloses that the base of the protrusion may be planar and designed to prevent or decrease force applied on the teeth by the tongue [0024-0025]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chisti/Kalili to .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chisti et al. (US 2004/0209218 A1) further in view of Kalili (US 2011/0020761 A1), further in view of  Sicurelli Jr. (US 4608974 A).
Regarding claims 6, Alvarez/Chisti in view of Kalili discloses the invention substantially as claimed. Alvarez/Chisti/Kalili fails to disclose an orthodontic device wherein the star-shaped protrusion comprises a wedge member on at least one of the plurality of wing members.
Sicurelli (figure 8C) discloses a tongue therapy device comprising a wedge member (147) mounted on a base on the lingual surface of the tooth (col. 7, lines 41-65). Sicurelli further discloses that the wedge is used as an additional means of irritating the tongue upon contact (abstract).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chisti/Kalili further with the teachings of Sicurelli to provide a protrusion comprising additional features designed to correct bad oral thrusting habits such as tongue thrusting.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chisti et al. (US 2004/0209218 A1) further in view of Sicurelli Jr. (US 4608974 A).
Regarding claims 7, Alvarez in view of Chisti discloses the invention substantially as claimed. Alvarez/Chisti fails to disclose an orthodontic device wherein the at least one protrusion is cone-shaped.
Sicurelli (figure 8C) discloses a tongue therapy device comprising con-shaped protrusion (145) mounted on a base on the lingual surface of the tooth (col. 7, lines 41-65).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chisti further with the teachings of Sicurelli to provide a protrusion designed to correct bad oral thrusting habits such as tongue thrusting.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chisti et al. (US 2004/0209218 A1) further in view of Tortorici (US 8,118,592 B2).
Alvarez in view of Chisti discloses the invention substantially as claimed. Alvarez/Chisti fails to disclose an orthodontic device wherein the irritating means comprises at least one hole formed on the lingual side of the aligner tray, the at least one hole having a plurality of jagged edges.
Tortorici teaches an orthodontic device (abstract) comprising at least one hole (206) formed on the lingual side of the aligner tray (200). The reference is silent to whether the edges of the hole are smooth or sanded. However the component on which the aperture is provide is described as rigid (col. 3, line 41-51).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the .
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rank et al. (WO 2006/096558 A2).
Regarding claim 14, Rank et al. discloses a process for making a plastic aligner tray comprising: obtaining impressions of a patient’s teeth and feeding the impressions into a computer for generating a dental model of the patient’s teeth [00016]; modifying the impressions to add a plurality of protrusions [00136, lines 1-6]; generating a dental model of a patient’s teeth, including the protrusions on the [00135-00136]; and preparing, by thermal forming [00139; 00197], an aligner tray made of a flexible clear corrugated aligner material comprising a plurality of parallel corrugated sections joined to one another on the dental model such that the aligner tray contains a plurality of protrusions [00266-00270]. While Rank is silent on the location of the protrusions as it refers to the lingual or buccal sides of the patient’s tooth surfaces, Rank does disclose that a corrugated structure (4970) may be present of the lingual side of the aligner [00269, lines 1-3].
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rank et al. (WO 2006/096558 A2) in view of Phan et al. (US 6,309,215 B1).

Phan et al. (claim 5) disclose a method of modifying impressions to add an irritating means comprising at least one protrusion formed on the lingual side of the plastic aligner facing the tongue (see figure 7). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to expand the process of Rank to include the teachings of Phan when adding protrusions on the lingual side for additional repositioning forces or anchoring ability for appliance effectiveness and retention.


Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONEA R. GRIER/          Examiner, Art Unit 3772 

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772